DETAILED ACTION


This Office action is responsive to the following communication: Amendment filed on 4 August 2022.
Claim(s) 1-20 is/are pending and present for examination. Claim(s) 1, 9, and 14 is/are in independent form.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note

Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6-8, 14, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessen et al, USPGPUB No. 2016/0350886, filed on 12 July 2016, and published on 1 December 2016, in view of Sainani et al, USGPBPUB No. 2017/0220938, filed on 29 April 2016, and published on 3 August 2017, and in further view of Pogodin, U.S. Patent No. 8,117,192, filed on 14 July 2005, and issued on 14 February 2012.
As per independent claims 1 and 14, Jessen, in combination with Sainani and Pogodin, discloses:

A system for interactive patent visualization, comprising:

at least one server platform constructed and configured for network communication with at least one user device {See Jessen, [0041], wherein this reads over “Nearly any number of users 106 in the community may access the IP-based business intelligence service 102 at any time through web browsers (e.g., Internet Explorer.RTM., Firefox.RTM., Safari.RTM., Google Chrome.RTM., etc.) resident on their local computing devices.”};
wherein the at least one server platform is operable to provide an interactive and dynamic graphical user interface (GUI) to the at least one user device {See Jessen, [0042], wherein this reads over “The IP-based intelligence service 102 includes processing capabilities, as represented by servers 108(1), 108(2), . . . , 108(s), that include both processing and storage capabilities. In one implementation, the IP-based business intelligence service 102 provides a plurality of functional components including, for example, one or more search engines 110, one or more analysis modules 112, one or more presentation user interfaces 114, one or more scenario wizards 116, and one or more databases 118. Three search engines 110 including a concept search engine 120, a keyword search engine 122, and a claim signature search engine 124, are illustrated in FIG. 1”};
wherein the at least one server platform is operable to access at least one database including patent data {See Jessen, [0043], wherein this reads over “Representative databases 118 are illustrated in FIG. 1. The databases include a patent database 126, a corporate database 128, a financial database 130, and a database for other types of intellectual property IP 132 (trademarks, copyrights).”; and [0081], wherein this reads over “The database 204 includes, but is not limited to, a patent database provided and/or supported by a Patent Office of a particular country (e.g., a USPTO (United States Patent and Trademark Office) database, a PAIR (Patent Application Information Retrieval) database, EPO (European Patent Office) database, WIPO (World Intellectual Property Organization) database, SIPO (State Intellectual Property Office of the P.R.C.) database, etc., and any other databases that are provided by public and/or private institutions”};
wherein the at least one server platform is operable to generate a patent forecast diagram based on patent data from the at least one database including patent data, wherein the patent forecast diagram comprises a multiplicity of graphical elements distributed based on a timeline and based on a multiplicity of categories, representing a distribution of patent documents, wherein each of the multiplicity of graphical elements represents a patent document {See Jessen, [0158], wherein this reads over “The user enters a query, such as an owner name, an inventor name, or any number of parameters to narrow a selection of assets from which key inventors can be analyzed. In response to the user input, the analysis module computes the records to identify the top inventors in those records and then presents a view in which inventors are organized along a Y axis and a timeline is arranged along an X axis.” and “Each circle associated with an inventor represents a patent or patent application. Each circle is visually coded (e.g., color-coded or pattern-coded, etc.) to identify a corresponding assignee for that particular patent or patent application. In some implementations, the size of each circle may also be adjusted based on the scope of the broadest claim of that particular
patent or patent application as determined by the claim scope engine 220, for example.” It is noted that the timeline that is arranged along the X-axis would read upon the claimed feature of a diagram which is “distributed over time.” It is noted that the Y-axis which distinguishes patent and/or applications (i.e. a category) by an inventor (i.e. another category} would read upon the claimed feature of “a multiplicity of categories.” It is noted that the claim scope which is manifested in the size of each circle would read upon the claimed feature of “a predetermined technology sector”; [0159], wherein this reads over “The user can also elect other lenses in the "discovery" category. For instance, the user can elect the concept scatter plot or concept search lenses to conduct concept searches of the patent and business data.” It is noted that the election of other lenses would allow for the selection of multiple other “categories”};
wherein the at least one server platform automatically periodically retrieves new patent data from the at least one database including patent data and updates previous patent data based on the new patent data {See Pogodin, column 8, line 66 – column 9, line 9, wherein this reads over “In an embodiment of the invention, the inventive system is provided with an update application operating on the server platform 100, which periodically downloads updates to the patent data stored in the database tables 105 and installs those updates using the database server application 103. The updates may be downloaded from Internet using an FTP or HTTP client application at the direction of the update application. The update application may be automatically invoked, for example once a week, using well-known scheduling facilities of operation systems, such as CRON utility of Unix-type operating systems.”};
wherein the patent forecast diagram automatically updates based on the new patent data {See Pogodin, column 9, lines 43-55, wherein this reads over “For example, the system may use its idle time (when the system does not received any user's requests) to generate reports for each of the top (in terms of numbers of issued patents) companies or law firms. When the user requests a report on a specific law firm, the system would immediately provide the user with the requested report without having to re-generate the report in real time. In another embodiment, before providing the so pre-generated to the user, the system would check if any data in the report changed, and, if so, appropriately update the report by re-generating the report in whole or in part. In one embodiment of the invention, only the changed part of the report is updated”};
wherein the at least one server platform is operable to assign at least one of the multiplicity of category labels to a multiplicity of patent documents {See Jessen, [0158], wherein this reads over “Each circle is visually coded (e.g., color-coded or pattern-coded, etc.) to identify a corresponding assignee for that particular patent or patent application. In some implementations, the size of each circle may also be adjusted based on the scope of the broadest claim of that particular patent or patent application as determined by the claim scope engine 220, for example.” That is, Jessen discloses that patents and patent applications may be categorized and distinguished graphically.};
wherein the at least one server platform is operable to group the multiplicity of patent documents by the multiplicity of category labels on the patent forecast diagram
{See Jessen, [0079], wherein this reads over “For example, the user 106 can input a classification (e.g., a patent classification adopted by the United State Patent and Trademark Office (USPTO)). In response to receiving the inputted classification, the search engines 110 retrieve and return a list of patent documents classified under the inputted classification”; and [0139], wherein this reads over “At this point, the keyword search engine 122 searches all of the documents in the database 204 (e.g., patents, patent applications, other printed or electronic publications such as non-patent literature, etc.) for any documents that contain a match of the input query. The
keyword search engine 122 identifies a set of documents that satisfy the search query. The results are presented in any number of ways, including list views, graphical views, and so forth”};
wherein the at least one user device is operable to display the patent forecast diagram via the interactive and dynamic GUI {See Jessen, [0142], wherein this reads over “FIG. 6 shows a screen rendering 600”}; and
wherein the patent forecast diagram is a radial plot diagram with the multiplicity of patent documents distributed from the origin to the extent of the radial plot diagram by time, and wherein the multiplicity of patent documents are circumferentially grouped based on the multiplicity of category labels {See Sainani, [0154], wherein this reads over “[t]he reporting application allows the user to select a visualization of the statistics in a graph (e.g., bar chart, scatter plot, area chart, line chart, pie chart, radial gauge, marker gauge, filler gauge, etc.).”}.
Sainani is directed to the invention of concurrently forecasting multiple time series and plotting said statistics via visualizations which include a radial gauge graph. Specifically, Sainani discloses that “[t]he reporting application allows the user to select a visualization of the statistics in a graph (e.g., bar chart, scatter plot, area chart, line chart, pie chart, radial gauge, marker gauge, filler gauge, etc.).” See Sainani, [0154]. Additionally, Sainani discloses that “It also includes a timeline 913 that graphically illustrates the number of incidents that occurred in time intervals over the selected time range.” Id, [0179]. That is, Sainani discloses a system wherein statistics may be visualized and displayed in graphs such as a radial gauge graph (i.e. a radial plot diagram). Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Jessen with that of Sainani for the predictable result of visualizing the patent trend statistics of Jessen according to the graph visualizations of Sainani.
The prior art combination of Jessen and Sainani fails to disclose the claimed features of “wherein the at least one server platform automatically periodically retrieves new patent data from the at least one database including patent data and updates previous patent data based on the new patent data” and “wherein the patent forecast diagram automatically updates based on the new patent data.”
Pogodin is directed to the computerized information system for creating patent data summaries.
Specifically, regarding the claimed feature of “wherein the at least one server platform automatically periodically retrieves new patent data from the at least one database including patent data and updates previous patent data based on the new patent data,” Pogodin discloses that “the inventive system is provided with an update application operating on the server platform 100, which periodically downloads updates to the patent data stored in the database tables 105 and installs those updates using the database server application 103” wherein “[t]he updates may be downloaded from Internet using an FTP or HTTP client application at the direction of the update application” such that “[t]he update application may be automatically invoked, for example once a week, using well-known scheduling facilities of operation systems, such as CRON utility of Unix-type operating systems.”  See Pogodin, column 8, line 66 – column 9, line 9.  That is, Pogodin discloses a system wherein updates are downloaded periodically (i.e. automatically periodically retrieves new patent data) and updates the relevant application with said updates (i.e. updates previous patent data based on the new patent data).
Additionally, regarding the claimed feature of “wherein the patent forecast diagram automatically updates based on the new patent data,” Pogodin discloses that “the system may use its idle time (when the system does not received any user's requests) to generate reports for each of the top (in terms of numbers of issued patents) companies or law firms. When the user requests a report on a specific law firm, the system would immediately provide the user with the requested report without having to re-generate the report in real time. In another embodiment, before providing the so pre-generated to the user, the system would check if any data in the report changed, and, if so, appropriately update the report by re-generating the report in whole or in part. In one embodiment of the invention, only the changed part of the report is updated.”  See Pogodin, column 9, lines 43-55.  That is, Pogodin discloses a system wherein reports may be generated utilizing the received updates (i.e. updating a patent forecast diagram based on new patent data).  Wherein Jessen is directed to patent trend data, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Jessen and Sainani with that of Pogodin for the predictable result of being able to periodically retrieve patent trend data updates to utilize in the generation of reports, as so disclosed by Pogodin. 
As per dependent claim 3, Jessen, in combination with Sainani and Pogodin, discloses:

The system of claim 1, wherein each of the multiplicity of categories comprises a multiplicity of sub-categories, and wherein each of the multiplicity of sub-categories comprises one of a multiplicity of category labels {See Jessen, [0158], wherein this reads over “Each circle is visually coded (e.g., color-coded or pattern-coded, etc.) to identify a corresponding assignee for that particular patent or patent application. In some implementations, the size of each circle may also be

adjusted based on the scope of the broadest claim of that particular patent or patent application as determined by the claim scope engine 220, for example.” That is, Jessen discloses that patents and patent applications may be categorized and distinguished graphically.}.
As per dependent claim 4, Jessen, in combination with Sainani and Pogodin, discloses:

The system of claim 3, wherein the interactive and dynamic GUI is operable to allow the patent forecast diagram to alternate between grouping the multiplicity of patent documents by the multiplicity of categories or by the multiplicity of subcategories {See Jessen, [0142], wherein this reads over “Upon selection of keyword relevance in the drop down menu 602 in the navigation area 304 of FIG. 5, the relevance analysis module 208 (FIG. 2) processes the results and depicts the results according to a scatter plot as shown”}.
As per dependent claim 6, Jessen, in combination with Sainani and Pogodin, discloses:

The system of claim 1, wherein the multiplicity of graphical elements comprises at least one geometric shape, and wherein the at least one geometric shape comprises at least one circle
{See Jessen, [0158], wherein this reads over “Each circle is visually coded (e.g., color-coded or pattern- coded, etc.) to identify a corresponding assignee for that particular patent or patent application”}.
As per dependent claim 7, the claim is directed to the feature of “wherein the at least one circle comprises a filled circle representing an issued patent document.” Jessen discloses that “in this view, each patent or patent application is represented by a graphical element or symbol of a same or different color” and that “applications are represented by orange-colored diamonds, while granted patents are represented by blue-colored squares.” See Jessen, [0142]. While Jessen does not expressly disclose that the issue patent is represented as a filled circle, but rather discloses the representation of issued patents as “blue-colored squares,” it would have been obvious to one of ordinary skill in the art to modify the prior art of Jessen based on a design choice such that filled circles may be used instead of “blue- colored squares.”
As per dependent claim 8, the claim is directed to the feature of “wherein the at least one circle comprises an unfilled circle representing a published pending patent application.” Jessen discloses that “in this view, each patent or patent application is represented by a graphical element or symbol of a same or different color” and that “applications are represented by orange-colored diamonds, while granted

patents are represented by blue-colored squares.” See Jessen, [0142]. While Jessen does not expressly disclose that the published pending patent application is represented as an unfilled circle, but rather discloses the representation of applications as “orange-colored diamonds,” it would have been obvious to one of ordinary skill in the art to modify the prior art of Jessen based on a design choice such that unfilled circles may be used instead of “orange-colored diamonds.”
As per dependent claim 15, Jessen, in combination with Sainani and Pogodin, discloses:

The method of claim 14, wherein the multiplicity of graphical elements comprises at least one geometric shape, and wherein the at least one geometric shape comprises at least one circle
{See Jessen, [0158], wherein this reads over “Each circle is visually coded (e.g., color-coded or pattern- coded, etc.) to identify a corresponding assignee for that particular patent or patent application. In some implementations, the size of each circle may also be adjusted based on the scope of the broadest claim of that particular patent or patent application as determined by the claim scope engine 220, for example.” That is, Jessen discloses that patents and patent applications may be categorized and distinguished graphically.}.
As per dependent claim 17, Jessen, in combination with Sainani and Pogodin, discloses:

The method of claim 16, further comprising the intelligence engine automatically labeling a second multiplicity of patents with at least one of the multiplicity of category labels {See Jessen, [0079], wherein this reads over “For example, the user 106 can input a classification (e.g., a patent classification adopted by the United State Patent and Trademark Office (USPTO)). In response to receiving the inputted classification, the search engines 110 retrieve and return a list of patent documents classified under the inputted classification”; and [0139], wherein this reads over “At this point, the keyword search engine 122 searches all of the documents in the database 204 (e.g., patents, patent applications, other printed or electronic publications such as non-patent literature, etc.) for any documents that contain a match of the input query. The keyword search engine 122 identifies a set of documents that satisfy the search query. The results are presented in any number of ways, including list views, graphical views, and so forth”}.
As per dependent claim 19, Jessen, in combination with Sainani and Pogodin, discloses:

The method of claim 14, wherein the multiplicity of category labels are not Cooperative Patent Classification (CPC) codes {See Jessen, [0079], wherein this reads over “For example, the user 106 can input a classification (e.g., a patent classification adopted by the United State Patent and Trademark Office (USPTO)). In response to receiving the inputted classification, the search engines 110 retrieve and return a list of patent documents classified under the inputted classification”}.
As per dependent claim 20, Jessen, in combination with Sainani and Pogodin, discloses:

The method of claim 14, further comprising the at least one server platform providing insights for a predetermined technological sector associated with the multiplicity of patents based on the patent data {See Jessen, [0042], wherein this reads over “The IP-based intelligence service 102 includes processing capabilities, as represented by servers 108(1), 108(2), . . . , 108(s), that include both processing and storage capabilities. In one implementation, the IP-based business intelligence service 102 provides a plurality of functional components including, for example, one or more search engines 110, one or more analysis modules 112, one or more presentation user interfaces 114, one or more scenario wizards 116, and one or more databases 118. Three search engines 110 including a concept search engine 120, a keyword search engine 122, and a claim signature search engine 124, are illustrated in FIG. 1”}.
Claims 2, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessen, in view of Sainani and Pogodin, and in further view of Erenrich et al, USPGPUB No. 2018/0018564, filed on 16 June 2017, claiming priority to 13 July 2016, and published on 18 January 2018.
As per dependent claims 2 and 18, Jessen, in combination with Sainan, Pogodin, and Erenrich, discloses:
The system of claim 1, wherein the at least one server platform comprises an intelligence engine including an artificial intelligence (AI) model, wherein the intelligence engine is operable to automatically assign the multiplicity of patent documents with one of the multiplicity of category labels based on patent document information including a claim text, an abstract text, activity dates, Cooperative Patent Classification (CPC) codes, and/or metadata {See Erenrich, [0019], wherein this reads over “For example, the system can perform the re-ranking: (1) using a document similarity technique (e.g., cosine similarity, semantic similarity, terminology extraction, Jacard similarity, metric similarity, Euclidean distance, etc.); (2) by identifying which patent references have matched terms

with higher weights; (3) based on the sections or patent fields of patent references in which the matched terms are found; (4) using artificial intelligence techniques known to one of ordinary skill in the art, such as a neural network, deep learning, support vector machines, clustering, Bayesian networks, etc.; (5) by determining how similar the patent classifications of the retrieved prior art references are with each other (e.g., retrieved prior art references that are more similar to other prior art references based on patent classification may be ranked higher), where the similarities between patent classifications are learned using machine learning and/or are manually set; (6) by determining a number of times a particular retrieved prior art reference is cited; (7) using metadata created by the patent examiners of the respective retrieved prior art references (e.g., patent search terms); and/or the like.”}.
The prior art combination of Jessen, Sainan, and Pogodin fails to disclose the claimed feature of “wherein the at least one server platform comprises an intelligence engine including an artificial intelligence (AI) model, wherein the intelligence engine is operable to automatically assign the multiplicity of patent documents with one of the multiplicity of category labels based on patent document information including a claim text, an abstract text, activity dates, Cooperative Patent Classification (CPC) codes, and/or metadata.”
Erenrich is directed to the invention of an artificial intelligence based prior art document identification system. Specifically, Erenrich discloses that “the system can perform the re-ranking: (1) using a document similarity technique (e.g., cosine similarity, semantic similarity, terminology extraction, Jacard similarity, metric similarity, Euclidean distance, etc.); (2) by identifying which patent references have matched terms with higher weights; (3) based on the sections or patent fields of patent references in which the matched terms are found; (4) using artificial intelligence techniques known to one of ordinary skill in the art, such as a neural network, deep learning, support vector machines, clustering, Bayesian networks, etc.; (5) by determining how similar the patent classifications of the retrieved prior art references are with each other (e.g., retrieved prior art references that are more similar to other prior art references based on patent classification may be ranked higher), where the similarities between patent classifications are learned using machine learning and/or are manually set; (6) by determining a number of times a particular retrieved prior art reference is cited; (7) using metadata created by the patent examiners of the respective retrieved prior art references (e.g., patent search terms); and/or the like.”

See Erenrich, [0019]. That is, Erenrich discloses a system wherein artificial intelligence may be used to determine and utilized patents and their associated classifications to further learn and develop a patent classification. Wherein Jessen is directed to clustering and categorizing patent documents, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Jessen and Sainan with that of Erenrich for the predictable result of a system wherein the patent documents may be classified according to the artificial-intelligence based prior art document classification system of Erenrich.
As per dependent claim 16, Jessen, in combination with Sainan, Pogodin, and Erenrich, discloses:

The method of claim 14, wherein the at least one server platform comprises an intelligence engine including a machine learning model {See Erenrich, [0019], wherein this reads over “For example, the system can perform the re-ranking: (1) using a document similarity technique (e.g., cosine similarity, semantic similarity, terminology extraction, Jacard similarity, metric similarity, Euclidean distance, etc.); (2) by identifying which patent references have matched terms with higher weights; (3) based on the sections or patent fields of patent references in which the matched terms are found; (4) using artificial intelligence techniques known to one of ordinary skill in the art, such as a neural network, deep learning, support vector machines, clustering, Bayesian networks, etc.; (5) by determining how similar the patent classifications of the retrieved prior art references are with each other (e.g., retrieved prior art references that are more similar to other prior art references based on patent classification may be ranked higher), where the similarities between patent classifications are learned using machine learning and/or are manually set; (6) by determining a number of times a particular retrieved prior art reference is cited; (7) using metadata created by the patent examiners of the respective retrieved prior art references (e.g., patent search terms); and/or the like.”}.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessen, in view of Sainani and Pogodin, and in further view of Bianco, U.S. Patent No. 7,171,619, filed on 5 July 2001.
As per dependent claim 5, the combination of Jessen, Sainani, and Pogodin fails to expressly disclose the claimed feature of “wherein a size of each of the multiplicity of graphical elements represents a length of the patent document.” That is, while Jessen discloses that “[e]ach circle is visually coded (e.g., color- coded or pattern-coded, etc.) to identify a corresponding assignee for that particular patent or patent application” and that “the size of each circle may also be adjusted based on the scope of the broadest

claim of that particular patent or patent application as determined by the claim scope engine 220, for example,” Jessen fails to expressly disclose that the size of the graphic is dependent on the length of a patent document. See Jessen, [0158]. Bianco is directed to a method for accessing document content and providing a visual framework for the documents. Specifically, Bianco discloses that “the process of rendering a document selection display includes displaying a correlation framework including indices that provide a visual correlation between sizes of documents, ages of documents, and times associated with documents” and that “[t]he correlation display can be a three dimensional grid of axes, for example, with each axis having a scale of values for a specific document property (e.g., age, time, size).” See Bianco, column 4, lines 32-56. That is, Bianco discloses that a visual correlation may be provided according to a size of a document. Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Jessen with that of Bianco for the predictable result of a system wherein the size of a visual representation of a patent document, as disclosed by Jessen, may be correlated to the size and/or length of said document as disclosed by Bianco.
Claims 9, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessen, in view of Erenrich, in further view of Sainani, and in further view of Pogodin.
As per independent claim 9, Jessen, in combination with Erenrich, Sainani, and Pogodin, discloses:
A system for interactive patent visualization, comprising:

at least one server platform constructed and configured for network communication with at least one user device {See Jessen, [0041], wherein this reads over “Nearly any number of users 106 in the community may access the IP-based business intelligence service 102 at any time through web browsers (e.g., Internet Explorer.RTM., Firefox.RTM., Safari.RTM., Google Chrome.RTM., etc.) resident on their local computing devices.”};
wherein the at least one server platform is operable to provide an interactive and dynamic graphical user interface (GUI) to the at least one user device {See Jessen, [0042], wherein this reads over “The IP-based intelligence service 102 includes processing capabilities, as represented by servers 108(1), 108(2), . . . , 108(s), that include both processing and storage capabilities. In one implementation, the IP-based business intelligence service 102 provides a plurality of functional components including, for example, one or more search engines 110, one or more analysis modules 112,

one or more presentation user interfaces 114, one or more scenario wizards 116, and one or more databases 118. Three search engines 110 including a concept search engine 120, a keyword search engine 122, and a claim signature search engine 124, are illustrated in FIG. 1”};
wherein the at least one server platform is operable to access at least one patent database

{See Jessen, [0043], wherein this reads over “Representative databases 118 are illustrated in FIG. 1.

The databases include a patent database 126, a corporate database 128, a financial database 130, and a database for other types of intellectual property IP 132 (trademarks, copyrights).”; and [0081], wherein this reads over “The database 204 includes, but is not limited to, a patent database provided and/or supported by a Patent Office of a particular country (e.g., a USPTO (United States Patent and Trademark Office) database, a PAIR (Patent Application Information Retrieval) database, EPO (European Patent Office) database, WIPO (World Intellectual Property Organization) database, SIPO (State Intellectual Property Office of the P.R.C.) database, etc., and any other databases that are provided by public and/or private institutions”};
wherein the at least one server platform is operable to generate a patent forecast diagram based on patent data from the at least one patent database, wherein the patent forecast diagram comprises a multiplicity of graphical elements distributed based on a timeline and based on a multiplicity of categories {See Jessen, [0142], wherein this reads over “Upon selection of keyword relevance in the drop down menu 602 in the navigation area 304 of FIG. 5, the relevance analysis module 208 (FIG. 2) processes the results and depicts the results according to a scatter plot as shown. In this view, each patent or patent application is represented by a graphical element or symbol of a same or different color. In this example, applications are represented by orange-colored diamonds, while granted patents are represented by blue-colored squares. The various patents and patent applications are plotted according to their relevance along the y-axis and according to their application dates along the x-axis.”}, wherein each of the multiplicity of graphical elements represents a patent document {See Jessen, [0158], wherein this reads over “The user enters a query, such as an owner name, an inventor name, or any number of parameters to narrow a selection of assets from which key inventors can be analyzed. In response to the user input, the analysis module computes the records to identify the top inventors in those records and then presents a view in which inventors are organized along a Y axis and a timeline is

arranged along an X axis.” and “Each circle associated with an inventor represents a patent or patent application. Each circle is visually coded (e.g., color-coded or pattern-coded, etc.) to identify a corresponding assignee for that particular patent or patent application. In some implementations, the size of each circle may also be adjusted based on the scope of the broadest claim of that particular patent or patent application as determined by the claim scope engine 220, for example.” It is noted that the timeline that is arranged along the X-axis would read upon the claimed feature of a diagram which is “distributed over time.” It is noted that the Y-axis which distinguishes patent and/or applications (i.e. a category) by an inventor (i.e. another category} would read upon the claimed feature of “a multiplicity of categories.” It is noted that the claim scope which is manifested in the size of each circle would read upon the claimed feature of “a predetermined technology sector”; [0159], wherein this reads over “The user can also elect other lenses in the "discovery" category. For instance, the user can elect the concept scatter plot or concept search lenses to conduct concept searches of the patent and business data.” It is noted that the election of other lenses would allow for the selection of multiple other “categories”};
wherein each of the multiplicity of categories are associated with one of a multiplicity of category labels {See Jessen, [0158], wherein this reads over “Each circle is visually coded (e.g., color- coded or pattern-coded, etc.) to identify a corresponding assignee for that particular patent or patent application”};
wherein the at least one user device is operable to assign at least one of the multiplicity of category labels to a multiplicity of patent documents {See Jessen, [0079], wherein this reads over “For example, the user 106 can input a classification (e.g., a patent classification adopted by the United State Patent and Trademark Office (USPTO)). In response to receiving the inputted classification, the search engines 110 retrieve and return a list of patent documents classified under the inputted classification”; and [0139], wherein this reads over “At this point, the keyword search engine 122 searches all of the documents in the database 204 (e.g., patents, patent applications, other printed or electronic publications such as non-patent literature, etc.) for any documents that contain a match of the input query. The keyword search engine 122 identifies a set of documents that satisfy the search query. The results are presented in any number of ways, including list views, graphical views, and so forth”};

wherein the at least one server platform is operable to group the multiplicity of patent documents by the multiplicity of category labels on the patent forecast diagram {See Erenrich, [0019], wherein this reads over “For example, the system can perform the re-ranking: (1) using a document similarity technique (e.g., cosine similarity, semantic similarity, terminology extraction, Jacard similarity, metric similarity, Euclidean distance, etc.); (2) by identifying which patent references have matched terms with higher weights; (3) based on the sections or patent fields of patent references in which the matched terms are found; (4) using artificial intelligence techniques known to one of ordinary skill in the art, such as a neural network, deep learning, support vector machines, clustering, Bayesian networks, etc.; (5) by determining how similar the patent classifications of the retrieved prior art references are with each other (e.g., retrieved prior art references that are more similar to other prior art references based on patent classification may be ranked higher), where the similarities between patent classifications are learned using machine learning and/or are manually set; (6) by determining a number of times a particular retrieved prior art reference is cited; (7) using metadata created by the patent examiners of the respective retrieved prior art references (e.g., patent search terms); and/or the like.”; and [0027], wherein this reads over “The similar document identifier 146 can further use the information stored in the keyword data store 154 to identify which prior art references include keyword(s) that match the top Y-ranked n-grams. Such prior art references can be retrieved by the similar document identifier 146 from the document data store 150. In some embodiments, the similar document identifier 146 can retrieve a subset of the prior art references that include keyword(s) that match the top Y-ranked n-grams”};
wherein the at least one user device is operable to display the patent forecast diagram via the interactive and dynamic GUI {See Jessen, [0142], wherein this reads over “FIG. 6 shows a screen rendering 600”};
wherein the at least one server platform automatically periodically retrieves new patent data from the at least one database including patent data and updates previous patent data based on the new patent data {See Pogodin, column 8, line 66 – column 9, line 9, wherein this reads over “In an embodiment of the invention, the inventive system is provided with an update application operating on the server platform 100, which periodically downloads updates to the patent data stored in the database tables 105 and installs those updates using the database server application 103. The updates may be downloaded from Internet using an FTP or HTTP client application at the direction of the update application. The update application may be automatically invoked, for example once a week, using well-known scheduling facilities of operation systems, such as CRON utility of Unix-type operating systems.”};
wherein the patent forecast diagram automatically updates based on the new patent data {See Pogodin, column 9, lines 43-55, wherein this reads over “For example, the system may use its idle time (when the system does not received any user's requests) to generate reports for each of the top (in terms of numbers of issued patents) companies or law firms. When the user requests a report on a specific law firm, the system would immediately provide the user with the requested report without having to re-generate the report in real time. In another embodiment, before providing the so pre-generated to the user, the system would check if any data in the report changed, and, if so, appropriately update the report by re-generating the report in whole or in part. In one embodiment of the invention, only the changed part of the report is updated”};
wherein the patent forecast diagram is comprise of the multiplicity of patent documents distributed across the patent forecast diagram, and wherein the multiplicity of patent documents are grouped based on the multiplicity of category labels {See Sainani, [0154], wherein this reads over “[t]he reporting application allows the user to select a visualization of the statistics in a graph (e.g., bar chart, scatter plot, area chart, line chart, pie chart, radial gauge, marker gauge, filler gauge, etc.).”}.
While Jessen discloses that similar patent documents may be displayed as a scatter plot (i.e. a grouping of multiple documents), Jessen fails to disclose ”wherein the at least one server platform is operable to group the multiplicity of patent documents by the multiplicity of category labels on the patent forecast diagram.”
Erenrich is directed to the invention of an artificial intelligence based prior art document identification system. Specifically, Erenrich discloses that “the system can perform the re-ranking: (1) using a document similarity technique (e.g., cosine similarity, semantic similarity, terminology extraction, Jacard similarity, metric similarity, Euclidean distance, etc.); (2) by identifying which patent references have matched terms with higher weights; (3) based on the sections or patent fields of patent references in which the matched terms are found; (4) using artificial intelligence techniques known to one of ordinary skill in the art, such as a neural network, deep learning, support vector machines, clustering, Bayesian networks, etc.; (5) by determining how similar the patent classifications of the retrieved prior art references are with each other (e.g., retrieved prior art references that are more similar to other prior art references based on patent classification may be ranked higher), where the similarities between patent classifications are learned using machine learning and/or are manually set; (6) by determining a number of times a particular retrieved prior art reference is cited; (7) using metadata created by the patent examiners of the respective retrieved prior art references (e.g., patent search terms); and/or the like.”
See Erenrich, [0019]. That is, Erenrich discloses a system wherein patent documents may be classified according to specific metadata. Wherein Jessen is directed to clustering and categorizing patent documents, it would have been obvious to one of ordinary skill in the art to improve the prior art of Jessen with that of Erenrich for the predictable result of a system wherein the patent documents may be classified according to the artificial-intelligence based prior art document classification system of Erenrich and the resulting classification be used in grouping related patent documents together for display.
As per the claimed feature of “wherein the patent forecast diagram is comprise of the multiplicity of patent documents distributed across the patent forecast diagram, and wherein the multiplicity of patent documents are grouped based on the multiplicity of category labels,” the combination of Jessen and Erenrich fails to disclose said feature. Sainani is directed to the invention of concurrently forecasting multiple time series and plotting said statistics via visualizations which include a radial gauge graph. Specifically, Sainani discloses that “[t]he reporting application allows the user to select a visualization of the statistics in a graph (e.g., bar chart, scatter plot, area chart, line chart, pie chart, radial gauge, marker gauge, filler gauge, etc.).” See Sainani, [0154]. Additionally, Sainani discloses that “It also includes a timeline 913 that graphically illustrates the number of incidents that occurred in time intervals over the selected time range.” Id, [0179]. That is, Sainani discloses a system wherein statistics may be visualized and displayed in graphs such as a radial gauge graph (i.e. a radial plot diagram). Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Jessen with that of Sainani for the predictable result of visualizing the patent trend statistics of Jessen according to the graph visualizations of Sainani.
The prior art combination of Jessen, Erenrich, and Sainani fails to disclose the claimed features of “wherein the at least one server platform automatically periodically retrieves new patent data from the at least one database including patent data and updates previous patent data based on the new patent data” and “wherein the patent forecast diagram automatically updates based on the new patent data.”
Pogodin is directed to the computerized information system for creating patent data summaries.
Specifically, regarding the claimed feature of “wherein the at least one server platform automatically periodically retrieves new patent data from the at least one database including patent data and updates previous patent data based on the new patent data,” Pogodin discloses that “the inventive system is provided with an update application operating on the server platform 100, which periodically downloads updates to the patent data stored in the database tables 105 and installs those updates using the database server application 103” wherein “[t]he updates may be downloaded from Internet using an FTP or HTTP client application at the direction of the update application” such that “[t]he update application may be automatically invoked, for example once a week, using well-known scheduling facilities of operation systems, such as CRON utility of Unix-type operating systems.”  See Pogodin, column 8, line 66 – column 9, line 9.  That is, Pogodin discloses a system wherein updates are downloaded periodically (i.e. automatically periodically retrieves new patent data) and updates the relevant application with said updates (i.e. updates previous patent data based on the new patent data).
Additionally, regarding the claimed feature of “wherein the patent forecast diagram automatically updates based on the new patent data,” Pogodin discloses that “the system may use its idle time (when the system does not received any user's requests) to generate reports for each of the top (in terms of numbers of issued patents) companies or law firms. When the user requests a report on a specific law firm, the system would immediately provide the user with the requested report without having to re-generate the report in real time. In another embodiment, before providing the so pre-generated to the user, the system would check if any data in the report changed, and, if so, appropriately update the report by re-generating the report in whole or in part. In one embodiment of the invention, only the changed part of the report is updated.”  See Pogodin, column 9, lines 43-55.  That is, Pogodin discloses a system wherein reports may be generated utilizing the received updates (i.e. updating a patent forecast diagram based on new patent data).  Wherein Jessen is directed to patent trend data, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Jessen and Sainani with that of Pogodin for the predictable result of being able to periodically retrieve patent trend data updates to utilize in the generation of reports, as so disclosed by Pogodin.
As per dependent claim 10, The system of claim 9, wherein the multiplicity of graphical elements comprises at least one geometric shape, and wherein the at least one geometric shape comprises at least one circle
{See Jessen, [0158], wherein this reads over “Each circle is visually coded (e.g., color-coded or pattern- coded, etc.) to identify a corresponding assignee for that particular patent or patent application. In some implementations, the size of each circle may also be adjusted based on the scope of the broadest claim of that particular patent or patent application as determined by the claim scope engine 220, for example.” That is, Jessen discloses that patents and patent applications may be categorized and distinguished graphically.}.
As per dependent claim 11, Jessen, in combination with Erenrich, Sainani, and Pogodin, discloses:
The system of claim 9, wherein the at least one server platform comprises an intelligence engine including an artificial intelligence (AI) model {See Jessen, [0052], wherein this reads over “Machine learning algorithms may also be implemented to enable object identification within a candidate image. For example, supervised Convolutional Neural Networks (CNN) are used to develop an object classifier model for a given object.”}.
As per dependent claim 13, Jessen, in combination with Erenrich, Sainani, and Pogodin, discloses:
The system of claim 9, wherein the multiplicity of category labels are not Cooperative Patent Classification (CPC) codes {See Jessen, [0079], wherein this reads over “For example, the user 106 can input a classification (e.g., a patent classification adopted by the United State Patent and Trademark Office (USPTO)). In response to receiving the inputted classification, the search engines 110 retrieve and return a list of patent documents classified under the inputted classification”}.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessen, in view of Erenrich, Sainani, and Pogodin, and in further view of Germeraad, USPGPUB No. 2014/0379590, filed on 11 May 2014, and published on 25 December 2014.
As per dependent claim 12, Jessen, in combination with Erenrich and Sainani, discloses:

The combination of Jessen, Erenrich, Sainani, and Pogodin fails to expressly disclose the claimed feature of category labels ”wherein the intelligence engine is operable to automatically label the multiplicity of patent documents with one of the multiplicity of category labels based on patent document information including claim text, abstract text, activity dates, Cooperative Patent Classification (CPC) codes, and metadata.” Germeraad is directed to the invention of evaluating intellectual property assets. Specifically, Germeraad discloses that “[t]he similarity algorithm uses the Cooperative Patent Classification ( CPC) code(s) assigned to a patent publication to find all publications classified under the same code(s).” See Germeraad, [0046]. Additionally, Germeraad discloses that “[d]irect patent metadata measure or report the characteristics of a patent that are revealed by the patent itself, including its basic disclosure, drawings and claims as well as the Patent and Trademark Office (PTO) record or file history relating to the patent” and that “[s]pecific patent metadata may include, for example and without limitation, the number of claims, number of words per claim, number of different words per claim, word density (e.g., different-words/total-words), length of patent specification, number of drawings or figures, number of cited prior art references, age of cited prior art references, number of subsequent citations received, subject matter classification and sub-classification, origin of the patent (foreign vs. domestic), payment of maintenance fees, prosecuting attorney or firm, patent examiner, examination art group, length of pendency in the PTO, claim type (i.e. method, apparatus, system), etc.” See Germeraad, [0089]. That is, Germeraad discloses that patent documents may be characterized and/or identified via metadata such as the specification, classification, and claim type, and file history. These metadata types would read upon the claimed feature of “claim text, abstract text, activity dates, Cooperative Patent Classification (CPC) codes, and metadata.” It would have been obvious to one of ordinary skill in the art to improve the prior
art combination of Jessen, Erenrich, Sainani, and Pogodon with that of Germeraad for the predictable result of a system wherein patent documents may be tagged based upon patent-relevant metadata.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot because of the newly-cited prior art rejection made in view of Applicant’s Amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/Paul Kim/ Examiner
Art Unit 2152


/PK/